COTTERAL, Circuit Judge
(dissenting).
The case belongs to that class where a passenger is invited to alight at a place of danger due to the maintenance of some improvement placed by a city in the street. It should be distinguished from those cases where the city alone is negligent, or the passenger after alighting travels into a place of danger. The two factors to be considered are the negligence of each party.
The passenger must not contribute to the accident. The plaintiff testified that the lowest step of the ear was high from the pavement, she looked down carefully, stepped down very slowly and carefully, and the buttons were of the same color as the pavement, which looked smooth. She had often alighted at that intersection, knew the buttons were on the street, but she “didn’t figure them out, they went so far back.” The accident happened at night. The plaintiff said she guessed it was light. On this evidence, it seems to me the question of contributory negligence was one for the jury.
On the subject of defendant’s negligence, which the majority ha.s determined in its favor, it is true the zone buttons wore legally installed by the city for the safety of travelers, and the company had the right to stop the ear elsewhere than at the intersection for purposes of its safety and convenience. But, in doing so, its duty was not to open the gates and invite plaintiff to alight where she would be subjected to unnecessary hazard. It could reasonably anticipate that if the steps wore directly over an oval zone button she would alight on it, and by turning her ankle sustain an injury. Whether it was duo prudence to invite her to alight where she did so was certainly a question for the jury. For the duty of the company was to exercise toward plaintiff as a passenger the high degree of care of a prudent operator under the circumstances. 10 C. J. pp. 944, 945.
Analogies are found in many cases. In Wakeley v. Boston Elevated Ry. Co., 217 Mass. 488, 105 N. E. 436, the ear was stopped beyond the regmlar stopping place, the operator invited plaintiff to alight, and she was injured by stepping into a depression. It was held that negligence of both parlies was for the jury. Like decisions were rendered in Bass v. Concord Street Ry. Co., 70 N. H. 170, 46 A. 1056; Pabst v. Public Service Ry. Co., 104 N. J. Law, 537, 141 A. 773; Murray v. Seattle Electric Co., 50 Wash. 444, 97 P. 458; and Stewart v. St. Paul City Ry. Co., 78 Minn. 85, 80 N. W. 854.
It is unnecessary to multiply citations. They establish the rule that negligence may be predicated on the stopping of a ear and inviting a passenger to alight where an injury would otherwise not have been sustained. Such was the alleged ground of negligence in this case. In my opinion, the ease should have been submitted to a jury.